Citation Nr: 1230744	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  98-02 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

The propriety of recoupment from VA compensation benefits of readjustment pay the Veteran received on separation from service, to include matters of whether subsequent intervening sums of related debt waiver, overpayment to the Veteran, and withholdings from VA payments to the Veteran have been properly calculated and applied.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March to September 1962, from January 1966 to February 1977, from April 1979 to April 1983, and from October 1983 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In December 2003, the Board remanded this matter to afford the Veteran the opportunity for a hearing.  In December 2004 a Travel Board hearing was held at the RO before the undersigned.  In July 2005, the Board remanded the case for further development.  The case was again remanded by the Board in August 2009 for the purpose of initiating the development that had been directed in the July 2005 remand pertinent to this issue.  During the processing of the Board's most recent remand, jurisdiction of the case was transferred to the RO in Philadelphia, Pennsylvania.

Over the period of years during which this appeal has been pending, the Veteran's contentions (including in several written statements and at the December 2004 Travel Board hearing) and recent development from the Agency of Original Jurisdiction (AOJ) have directed attention to sequences of events in the decades following the Veteran's February 1977 readjustment pay.  Attention has been directed to multiple reported overpayments by VA to the Veteran, a VA grant of a waiver of some of the Veteran's debt (of a disputed sum), and apparently various VA-detected errors in past payment and withholding actions and determinations.  To the extent that various attempts by the RO to recoup money from the Veteran ceased to bear any specific designation linking to action to recoupment of readjustment pay versus any other aspect of the Veteran's debt to VA over the years, it appears to have become impossible to separately distinguish or categorize the specific cause-of-debt associated with each recoupment action.  Throughout the course of this appeal, the Veteran has advanced contentions not only challenging the propriety of VA's attempt to recoup any of the original readjustment payment, but also challenging the subsequent accounting and intertwined determinations in the RO's processing of his debt and calculation of pertinent balances.  Under the circumstances, the Board has recharacterized the issue on appeal (as reflected on the first page of this decision) to more completely and clearly convey the scope of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the claim has been pending for a number of years and that there have been previous remands for evidentiary development.  The Board regrets any further delay for development; however, the current record is inadequate to address the matter at hand.

This appeal involves a series of various contentions regarding the propriety of VA actions seeking to recoup money from the Veteran through withholding of payment of his VA disability benefits during various periods.  The original controversy arises from the Veteran's receipt of readjustment pay.  At separation from service in February 1977, the Veteran received a lump-sum readjustment payment in the amount of $15,000.00.  Effective February 1977, he was granted service connection for disabilities rated 30 percent; compensation payments were withheld to recoup the net readjustment pay received.

The Veteran asserts, initially, that his readjustment pay should not have been subject to recoupment through withholding of compensation.  Notably, 38 C.F.R. § 3.700(a)(2), the authority under which a readjustment payment was authorized, provides a basis for determining whether the readjustment payment is subject to recoupment from compensation payments.  Lump sum readjustment payments authorized under former 10 U.S.C. § 687 are subject to recoupment of an amount equal to 75 percent of the readjustment payment received.  38 C.F.R. § 3.700(a)(2)(i).  Readjustment pay authorized under former 10 U.S.C. § 3814(a), however, is not subject to recoupment from compensation payments.  38 C.F.R. § 3.700(a)(2)(ii).  Here, the authority under which the Veteran received readjustment pay is not identified in the record.  Thus far, attempts to obtain such documentation in accordance with the directives of the Board's prior remand have been unsuccessful.  As this case must be remanded for other reasons, the Board notes that the RO will have a chance to complete any additional appropriate actions to identify the authority under which the Veteran received his readjustment pay.

The Veteran also argues that in the event his readjustment pay is subject to recoupment, the amount recouped from disability compensation and/or retirement pay was improperly calculated (or deducted twice over the years), and that he is now entitled to repayment of excessive amounts recouped.  This matter has become intermingled with additional instances of the VA finding that the Veteran received overpayments (he was charged with receiving compensation when he was on active duty) and changes in the balance deemed owed by the Veteran to VA following: withholdings to recoup overpayments, waiver of at least a portion of the Veteran's debt (the extent of the amount of debt covered by the waiver is a matter in dispute in this case), and RO-acknowledged errors in the RO's accounting of the amount owed at various times.

As the Board cannot properly address these contentions without a full financial accounting, the Board's July 2005 and August 2009 remands of this issue directed additional development of various types of pertinent information concerning the history of pertinent payments.  The Board's remand also directed efforts to document the authority under which the Veteran received readjustment pay.  The directed development led to the RO obtaining documents from Defense Finance and Accounting Services (DFAS) in March 2012 consisting of the Veteran's Leave and Earnings Statements pertaining to periods from January 1972 to February 1988.  After this, an internal RO memorandum dated in April 2012 documents that RO personnel were in contact with DFAS personnel and determined two significant points.  First, DFAS indicated that it does not have documentation of the authority under which the Veteran received readjustment pay, and this determination is confirmed in a printout of an email from DFAS Military Pay Operations.  Secondly, after DFAS informed the RO that "the portion of our inquiry for records that fall from June 1993 to the present would be referred to Military Pay," the Military Pay contact "indicated they had not received our request yet, but she said 30-60 days is the usual turnaround time for any leave and earning statement requests."  The April 2012 internal RO memorandum indicates that the RO "asked that these still be sent to us."  The claims-file (including the electronic Virtual VA claims-file) does not currently document the resolution of the RO's pending request to obtain these records from DFAS military pay; the records themselves are not otherwise available for review.  The Board notes that these records may be highly relevant to resolving the Veteran's claim.  Furthermore, there are significant points of confusion in the accounting determinations made by the RO in this case (as discussed below) that involve questions concerning the Veteran's retired pay received from DFAS; additionally, the Veteran has repeatedly made contentions indicating that DFAS has reduced or withheld his retired pay during periods and in a manner that is not entirely clear upon review of the record as it currently stands.

This case involves contentions and disputes with regard to various determinations, withholdings, and accounting concerning the Veteran's payments from VA in the 1990s, and some of these matters involve contentions concerning the Veteran's military retired pay (MRP) during the time.  As discussed below, the Board's prior remands have directed a detailed audit of payments and withholdings including clear itemizations of all types of payments including retirement pay.  Although the Board regrets additional delay in this matter, it is necessary that development to obtain this pertinent documentation be resolved prior to proceeding with final appellate review.  Either the sought information must be actually obtained, or the inability to obtain the sought information be documented and explained.  At present, the record reflects that the request for the information remains pending.

The Board's July 2005 and August 2009 remands of this issue directed the RO to obtain a complete audit of VA payments and withholdings clearly itemizing  the amounts of all types of payments (readjustment pay, retirement pay, compensation, etc.) the Veteran has received since separation from service in 1977, and the periods of time encompassed by the payments.  The Board also directed that the audit should clearly itemize the amounts recouped by the withholding of compensation or any other type of payment, and the periods of time encompassed by the payments from which recoupment was withheld.  Finally, the Board directed that the audit should clearly itemize the amounts of any overpayment debt created, any such debt waived, and any such debt outstanding.

During the processing of the most recent remand, the RO obtained an audit report in December 2011.  Although the report contains substantial accounting data regarding the Veteran's payments from VA each month for the period from 1977 through 2011, the Board is unable to find that it presents sufficiently clear information with regard to some key matters which must be addressed for the Board to issue an adequately informed decision.  Additionally, the Board notes that the December 2011 audit report indicates that due to the VETSNET conversion and absence of earlier payment histories and award, "not all payment amounts are able to be verified."  As discussed below, the accounting information developed in this case involves confusing and contradictory indications; the Board believes that discussions of how certain determinations are made and clear resolution of conflicting information and ambiguous accounting determinations is especially important to permit adequately informed appellate review.

Although the December 2011 audit document contains a substantial amount of information, it does not contain the complete scope of clear itemized information requested by the Board's remand directives.  The December 2011 audit document does not include itemized accounting of the Veteran's retirement pay, as was requested by the Board's remand (nor is there a clear explanation for the absence of such information).  The audit document itself does not contain any information concerning readjustment pay, although appended sticky notes with handwritten shorthand figures appear on various pages with pertinent notes concerning some of the recoupment of the pertinent readjustment pay through November 1983, when $7,644.27 of the readjustment payment balance is reported to have remained to be recouped.  This $7,644.27 appears to mathematically correspond to the amounts shown to have been recouped from the Veteran's gross amount due from VA in payments in 1977, 1978, and 1983.  The calculation of the $7,644.27 is clear enough to the Board's review.  The audit's accounting is clear in dealing with the $9,121 previously purported recoupment from VA compensation payments from May 1979 through May 1983; although VA had once counted $9,121 of withheld benefits payments as part of the recoupment of the readjustment payment, the audit clearly identifies those figures as corresponding to VA benefit payments the Veteran was never actually entitled to due to the fact that he was on active duty service at the time.

Beyond this point, however, the December 2011 audit document does not offer a sufficiently clear and complete presentation of the necessary information requested by the Board remand.  The natures / bases of subsequent withholdings are not clearly explained.  The column identifying "Amount Recouped" is devoid of any data following October 1983, with all subsequent withholdings of all types and purposes noted together in the "Amount Withheld" column without discernible differentiation.  Conflicting information and explanations are apparent when reading key statements in the December 2011 audit document in conjunction with the RO's characterization of balances and adjustments in the March 2012 supplemental statement of the case (SSOC).  Indeed, it appears that the March 2012 SSOC actually presents in own alternative accounting of the payment and withholding history, which differs from that presented in the December 2011 audit document in significant respects without any explanation adequately reconciling the discrepancies.

The December 2011 audit document includes a narrative discussion that presents a summary addressing only a pair of overpayments.  The more significant section of this discussion identifies an overpayment of $27,554.27 created due to the Veteran's receipt of benefits while he was on active duty from April 23, 1979 through April 22, 1983 and again from October 31, 1983 through February 29, 1988.  Importantly, the summary on the December 2011 audit document explains that on or about June 7, 1991, an award action was processed to increase the Veteran's disability rating, resulting in a retroactive payment of $11,014.37, which was applied to the overpayment reducing the overpayment balance to $16,539.90.  The December 2011 audit document then explains that on May 15, 1992 the Veteran was granted a waiver of the remaining $16,539.90 overpayment balance.

The December 2011 audit document does not further discuss or revise any of these events, nor does the December 2011 audit document further address the nature of any subsequent significant withholding and payment actions between VA and the Veteran.  However, the March 2012 SSOC indicates that the December 2011 audit document is incorrect (or failed to correctly scrutinize and revise the contemporaneous determinations of the 1990s).  In this regard, the March 2012 SSOC states (addressing the Veteran) that "VA erroneously advised you that a retroactive check in the amount of $11,014.38 was applied to your overpayment."  The SSOC goes on to explain that "[t]his represented monies due to a retroactive increase in benefits, however, your Retired Pay was greater than your compensation and therefore any retroactive increase would have been withheld because it was essentially already monies paid to you by the military."  The SSOC then offers an alternative accounting, different from what is discussed in the December 2011 audit document's narrative section or what is laid out in the December 2011 audit document payment data.  The December 2011 audit document's attached data does not address the reportedly erroneous $11,014.38 credit, nor does it address or identifiably account for the 1992 waiver of at least some of the Veteran's debt / obligation; the attached handwritten sticky-notes also do not appear to address or account for these significant elements of the accounting history.

The March 2012 SSOC also presents an unclear explanation of events pertinent to the accounting during 1995 and 1996.  The SSOC explains that a "[l]etter April 16, 1996 advised you that we would begin withholding all benefits to recoup the remaining monies due to VA.  A review of the file shows that all compensation payments were withheld from January, 1995 to December 1, 1996 ...."  It is not apparent to the Board (including after review of the pertinent documents from the period) how the withholdings of all benefits from January 1995 to December 1996 correspond with the RO's April 1996 letter stating an intent to begin withholding all benefits.

The March 2012 SSOC goes on to explain that the withholding of all benefits for 1995 and 1996 totaled $24,473.00 in withholdings, which when applied to the Veteran's prior remaining overpayment balance "leaves a credit of $14,493.37."  The SSOC then explains that full benefits should only have been withheld from January 1, 1995 through October 31, 1995 with a partial withholding for the month of November 1, 1995 for the recoupment to be completed.  The SSOC states: "This is not taking into consideration additional withholdings for payment of Retired Pay."  Then, the SSOC indicates that despite the excessive VA withholding of all of the Veteran's VA benefits from November 1995 to December 1996, "because your retired pay exceeded your rate of compensation during this time frame, no retroactive payment is due as this would represent a duplicate payment of benefits."  The SSOC concludes that the Veteran was in receipt of Retired Pay Benefits in excess of his compensation rate in the pertinent periods.  However, the December 2011 audit document does not include any accounting of the Veteran's retirement payments for any period.  The December 2011 audit document's data does indeed show that the Veteran's VA benefit payments were entirely withheld from January 1995 through December 1996, with only a small portion of the Gross Due value withheld for the periods preceding and following the 1995-1996 period.  The reasons for these withholdings are not clear to the Board.  The Board notes that a sticky note appended to a page in the December 2011 audit document appears to indicate that all withholdings from April 1988 to November 2004 were "due to retired pay" and cites an April 2004 RO rating decision and an October 2004 RO letter to the Veteran for this proposition.  The Board finds this information confusing, even with review of the cited 2004 documents, as there remain various indications (including the discussion in the March 2012 SSOC) that some withholdings during this period were associated with attempts at recoupment of balances from readjustment pay and overpayments.  The Board notes that a printout from an internet retired pay calculator (not data concerning actual payments from DFAS to the Veteran) may have been used to determine the Veteran's Retired Pay for various years; however, this printout presents values for many years that suggest that the Veteran's MRP was regularly in excess of the Veteran's gross entitlement from VA benefits.  The Board is unable to discern a clear explanation for the changes in withholdings from the Veteran's VA benefits for several pertinent years.

The Board additionally notes that the Veteran has asserted on several occasions that his military retirement pay has been at least partially withheld due to his receipt of VA benefit payments.  This assertion, if true, raises further confusion as to the basis of the withholdings from the Veteran's VA gross entitlement suggested to be to offset his receipt of retired military pay.  The Board is unable to further evaluate the matter with regard to assessing whether the Veteran's VA benefits have been processed correctly; the December 2011 audit document does not contain any accounting of retired military pay, and (as discussed above) it appears that the RO was in the process of obtaining DFAS accounting of payments to the Veteran for the periods from 1993, and that such development has not yet been completed.

The Board additionally observes that the March 2012 SSOC's explanation is further confusing on its face.  It does not appear that the Veteran's retired military pay changed in November 1995 such that it was less than the Veteran's VA gross entitlement prior to that time and then suddenly greater than the Veteran's VA gross entitlement after that time.  Thus, it is not clear to the Board why the SSOC concludes that the withholdings from January 1995 through part of November 1995 should properly be credited to the Veteran to reduce his debt to VA, yet the SSOC-described improper VA withholdings from November 1995 through December 1996 should not be credited to the Veteran due to his reported receipt of MRP during that period.  Further explanation of these findings is required.  

The March 2012 SSOC's discussion of this period does not sufficiently explain the SSOC's conclusion that the withholdings from January 1995 through part of November 1995 should properly be credited to the Veteran to reduce his debt to VA, while the improper (per the SSOC's acknowledgment) VA withholdings from November 1995 through December 1996 should not be credited to the Veteran.  If the Veteran had VA compensation benefits available to be withheld through the moment that recoupment withholdings satisfied his debt, but became ineligible for VA compensation benefits by reason of excessive MRP at that moment (which seems to be the SSOC's explanation for not issuing a retroactive payment of the $8063.33), a clear explanation of such a determination is required.

The Board notes that the December 2011 audit document, aside from showing that the Veteran's entire VA gross entitlement was indeed withheld for some reason for the 1995 and 1996 periods, does not shed light clarifying this matter.  Additionally, the Board is unable to immediately discern an explanation reconciling the fact that the April 1996 letter to the Veteran announced a proposal to begin to recoup an overpayment by withholding his VA benefits when other indications including the December 2011 audit document and the March 2012 SSOC show that his VA benefits were being entirely withheld from January 1995 to December 1996; it appears that the withholdings from 1995 and 1996 have either not been accurately depicted in the December 2011 audit document and March 2012 SSOC, or the nature of and bases for such withholdings have not been completely explained.

Separately, the March 2012 SSOC also describes: "On March 30, 2001, a retroactive refund of $6340.00 was sent to you to eliminate any unnecessary withholding during the period 1998 to 2001.  The credit of $14,493.37 less the retroactive payment of $6430.00 leaves a remaining amount of $8063.33 due you."  The December 2011 audit document contains the referenced payment, with a note stating "Retro = An erroneous award was processed with eliminated withholdings collected from 1998 to 2001, resulting in a retro check being issued to the Veteran."  The Board is unable to discern, from the information presented in the documents responding to the prior remand, the nature and basis for this $6,430.00 payment to the Veteran and how the audit and SSOC have treated it in their accountings.

The March 2012 SSOC suggests that the $6,430.00 payment was correctly issued to refund improper withholdings.  If this is correct, then it is not apparent to the Board why the March 2012 SSOC would deduct this amount from the balance due to the Veteran without offsetting it by the amount of the improper withholdings (essentially resulting in zero net change from the error and its correction).  That is, if VA indeed underpaid the Veteran from 1998 to 2001, further explanation is required for the Board to understand why VA's underpayment followed by correction of that underpayment would result in a net reduction of the Veteran's credit by $6,430 as stated by the SSOC's version of the accounting.  The December 2011 audit document is unclear on this matter, but may suggest a determination that the March 2001 payment of $6,430 from VA to the Veteran was itself an "erroneous award" to which the Veteran was not actually entitled.  If this is correct, there would appear to be a need for unequivocal, clear, and definitive explanation of this determination (that the award was erroneous) as this version of the matter may be understood to yield a significantly different outcome to the pertinent accounting calculations.
The Board is simply not able to make clear findings on many of the significant accounting controversies involved in this case, and is unable to determine whether any of the conflicting accounting information in this case might be accurate or adequate to resolve the controversies.  Development for military/retired pay accounting has not been completed, any is necessary for the determinations to be made.  The December 2011 audit document does not contain all of the information requested in the Board's prior remand and the RO's discussion of the accounting in the March 2012 SSOC also appears to be incompletely explained and inconsistent with elements of the December 2011 audit document.  In short, the case was returned to the Board for appellate review before it was ready for such review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete the previously initiated request to obtain records of DFAS payments to the Veteran.  As discussed above, the claims-file reflects that in April 2012 the RO recorded that "the portion of our inquiry for records that fall from June 1993 to the present would be referred to Military Pay," and that the Military Pay contact "indicated they had not received our request yet, but she said 30-60 days is the usual turnaround time for any leave and earning statement requests."  The April 2012 internal RO memorandum indicates that the RO "asked that these still be sent to us."  Any necessary follow-up development for these records should be completed, and all records received should be associated with the claims-file for review.

2.  The RO should ascertain (and document for the record) the authority under which the Veteran was granted readjustment pay in 1977.  If the RO determines that the prior attempt to obtain definitive official documentation from DFAS exhausted all reasonably available avenues for obtaining additional evidence on this point, the RO should issue a formal finding concerning the unavailability of official documentation on this matter.  The RO should make a determination (and document it in the record) as to whether the available information concerning the Veteran's separation in 1977 indicates, in context, the applicable authority under which the Veteran was granted readjustment pay in 1977.

3.  The RO should obtain a new or revised audit report (following up upon the December 2011 audit report previously prepared).  The report should consist of a written paid and due audit of the Veteran's compensation payment record for the period on appeal from February 1977 to the present.

The audit should reflect, on a month-to-month basis, any amounts actually paid to the Veteran by DFAS for military retired pay or other service retirement benefits paid to the Veteran, as well as the amounts of withholdings, the amounts properly due to the Veteran, and the balance of any outstanding debt or credit accrued between the Veteran and VA.

The audit of VA payments and withholdings must clearly itemize the following:

a) The amounts of all types of payments (readjustment pay, retirement pay, compensation etc.) the Veteran has received since separation from service in 1977, and the periods of time encompassed by the payments.  (The audit should reflect, on a month-to-month basis, any amounts actually paid the Veteran by DFAS or other service retirement benefits paid to the Veteran.)

b) The amounts recouped by the withholding of compensation or any other type of payment, and the periods of time encompassed by the payments from which recoupment was withheld.  (The December 2011 audit document did not use the "Amount Recouped" column for data after 1983, and appears to have combined all withholdings for all purposes into a single "Amount Withheld" column thereafter, without information identifying the nature and amounts of specific withholdings.)

c) The amounts of any overpayment debt created, any such debt waived, and any such debt outstanding.  Clear determinations of these figures must be presented, and the audit report must not present unresolved conflicting information in this regard.

d) The amount that remains to be recouped.  A clear discernible determination of this figure must be presented, and the audit report must not present unresolved conflicting information in this regard.

The RO should ensure that this audit report clearly addresses and resolves the following points of concern stemming from confusing or contradictory information presented in the prior December 2011 audit report and the accounting discussion in the March 2012 SSOC.

a)  Please reconcile the conflicting information and determine the specific basis or bases for the withholdings of the Veteran's VA benefits for each month in the period of 1995-1996.  When, if at all, did withholdings in that period apply to recouping prior VA overpayments or readjustment pay?  If the new audit agrees with the findings of the March 2012 SSOC's discussion of this period, please explain the SSOC's conclusion that the withholdings from January 1995 through part of November 1995 should properly be credited to the Veteran to reduce his debt to VA, while the improper (per the SSOC's acknowledgment) VA withholdings from November 1995 through December 1996 should not be credited to the Veteran.  If the Veteran had VA compensation benefits available to be withheld through the moment that recoupment withholdings satisfied his debt, but became ineligible for VA compensation benefits by reason of excessive MRP at that moment (which seems to be the SSOC's explanation for not issuing a retroactive payment of the $8063.33), this should be clearly explained.  

b)  Please clearly explain the correct nature and basis of the $6,430.00 payment to the Veteran, and explain its significance to the accounting of the Veteran's debts and credits with VA.  The March 2012 SSOC suggests that the $6,430.00 payment was correctly issued to refund improper withholdings.  If this is correct, then it is not apparent to the Board why the March 2012 SSOC would deduct this amount from the balance due to the Veteran without offsetting the deduction by the amount of the improper withholdings (essentially resulting in zero net change from the error and its correction).  That is, if VA indeed underpaid the Veteran from 1998 to 2001, further explanation is required for the Board to understand why VA's underpayment followed by correction of that underpayment would result in a net reduction of the Veteran's credit by $6,430 as stated by the SSOC's version of the accounting.  The December 2011 audit document is unclear on this matter, but may suggest a determination that the March 2001 payment of $6,430 from VA to the Veteran was itself an "erroneous award" to which he was not actually entitled.  If this is correct, there would appear to be a need for unequivocal, clear, and definitive explanation of this determination (that the award was erroneous) as this version of the matter may be understood to yield a significantly different outcome to the pertinent accounting calculations.

A copy of such audit should be inserted in to the claims file, and also provided to the Veteran and his representative.

4.  The RO should then review the additional evidence received and, if it suggests a need for follow-up development (e.g., further accounting or documentation of payments and withholdings) arrange for any further development indicated.

5.  The RO should then review the claim.  If it remains denied, the Veteran and his representative should be provided an appropriate SSOC (that includes all the information requested above, and an explanation of the governing law) and be afforded the opportunity to respond.  With reference to the fact that the March 2012 SSOC contained accounting analysis of its own that appears inconsistent with and contradictory of the December 2011 audit report, the RO should ensure that any inconsistencies and contradictions in accounting determinations are clearly addressed and resolved in the SSOC.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

